


109 HR 5368 IH: To amend the Internal Revenue Code of 1986 to provide for

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5368
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mr. English of
			 Pennsylvania (for himself, Mr.
			 Simmons, and Mr. Weldon of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  small business tax incentives, to amend the Fair Labor Standards Act of 1938 to
		  increase the minimum wage and to increase the exemption for annual gross volume
		  of sales made or business done by an enterprise, and for other
		  purposes.
	
	
		1.Small business tax
			 incentives
			(a)Increase in
			 section 179 expensing
				(1)Increase in
			 dollar limitation made permanentParagraph (1) of section 179(b)
			 of the Internal Revenue Code of 1986 (relating to dollar limitation) is amended
			 by striking $25,000 ($100,000 in the case of taxable years beginning
			 after 2002 and before 2008) and inserting
			 $100,000.
				(2)Increase in
			 threshold for reduction of dollar limitationParagraph (2) of
			 section 179(b) of such Code (relating to reduction in limitation) is amended by
			 striking $200,000 ($400,000 in the case of taxable years beginning after
			 2002 and before 2008) and inserting $500,000.
				(3)Inflation
			 adjustmentParagraph (5) of section 179(b) of such Code (relating
			 to inflations adjustments) is amended to read as follows:
					
						(5)Inflation
				adjustments
							(A)Dollar
				limitationIn the case of any taxable year beginning in a
				calendar year after 2005, the $100,000 amount in paragraph (1) shall be
				increased by an amount equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment under section 1(f)(3) for the calendar year in which
				the taxable year begins determined by substituting calendar year
				2002 for calendar year 1992 in subparagraph (B) thereof.
								(B)Phaseout
				amountIn the case of any taxable year beginning in a calendar
				year after 2006, the $500,000 amount in paragraph (2) shall be increased by an
				amount equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment under section 1(f)(3) for the calendar year in which
				the taxable year begins determined by substituting calendar year
				2005 for calendar year 1992 in subparagraph (B)
				thereof.
								(C)Rounding
								(i)Dollar
				limitationIf the amount in
				paragraph (1) as increased under subparagraph (A) is not a multiple of $1,000,
				such amount shall be rounded to the nearest multiple of $1,000.
								(ii)Phaseout
				amountIf the amount in
				paragraph (2) as increased under subparagraph (B) is not a multiple of $10,000,
				such amount shall be rounded to the nearest multiple of
				$10,000.
								.
				(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2005.
				(b)Work opportunity
			 credit, welfare-to-work credit, and research credit allowed against alternative
			 minimum tax
				(1)In
			 generalSubparagraph (B) of section 38(c)(4) of the Internal
			 Revenue Code of 1986 is amended by striking the period at the end of clause
			 (ii)(II) and inserting a comma and by adding at the end the following new
			 clauses:
					
						(iii)the credit determined under section
				51,
						(iv)the credit determined under section 51A,
				and
						(v)the credit
				determined under section
				41.
						.
				(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2005.
				2.Standard home office
			 deduction
			(a)In
			 generalSubsection (c) of
			 section 280A of the Internal Revenue Code of 1986 (relating to disallowance of
			 certain expenses in connection with business use of home, rental of vacation
			 homes, etc.) is amended by adding at the end the following new
			 paragraph:
				
					(7)Standard home
				office deductionIf the taxpayer elects (at such time and in such
				form and manner as the Secretary may prescribe) to have this paragraph apply
				for any taxable year, in the case of a use described in paragraph (1), (2), or
				(4), and in the case of a use described in paragraph (3) where the dwelling
				unit is used by the taxpayer during the taxable year as a residence—
						(A)there shall be
				allowed as a deduction an amount equal to $2,500, and
						(B)no deduction
				otherwise allowable under this chapter shall be allowed with respect to such
				use.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Minimum wage
			 provisions
			(a)Exemption for
			 small employers
				(1)In
			 generalSection 6 of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 206) is amended—
					(A)in subsection (a),
			 by inserting after Every employer the following: who
			 employs ten or more employees; and
					(B)in subsection (b),
			 by inserting after Every employer the following: who
			 employs ten or more employees.
					(2)Effective
			 dateThe amendments made by this subsection shall apply beginning
			 October 1, 2006.
				(b)Phased
			 increaseSection 6(a) of such Act (29 U.S.C. 206(a)) is amended
			 by striking paragraph (1) and inserting the following new paragraph:
				
					(1)except as
				otherwise provided in this section, not less than $5.15 an hour through the
				period ending September 30, 2006, not less than $6.00 an hour during the year
				beginning October 1, 2006, not less than $6.50 an hour during the year
				beginning October 1, 2007, not less than $7.00 an hour beginning October 1,
				2008, and not less than $7.50 an hour beginning October 1,
				2009;
					.
			4.Increased
			 exemption for annual gross volume of sales made or business done by an
			 enterpriseSection
			 3(s)(1)(A)(ii) of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 203(s)(1)(A)(ii)) is amended to read as follows:
			
				(ii)is an enterprise whose gross
				volume of sales made or business done during the taxable year (exclusive of
				excise taxes at the retail level that are separately stated) is not less than
				$500,000 in the case of taxable years ending before October 1, 2006, not less
				than $650,000 in the case of taxable years ending during the year beginning
				October 1, 2006, not less than $800,000 in the case of taxable years ending
				during the year beginning October 1, 2007, and not less than $1,000,000 in the
				case of taxable years ending after September 30,
				2008;
				.
		5.Earned income
			 exclusion under the SSI program
			(a)In
			 generalSection 1612(b) of the Social Security Act (42 U.S.C.
			 1382a(b)) is amended—
				(1)by striking
			 and at the end of paragraph (22);
				(2)by striking the
			 period at the end of paragraph (23) and inserting ; and;
			 and
				(3)by
			 adding at the end the following:
					
						(24)(A)if such individual does
				not have an eligible spouse, the amount (if any) by which the minimum wage rate
				in effect for the month under section 6 of the Fair Labor Standards Act of 1938
				multiplied by the number of hours for which such individual is gainfully
				employed during the month exceeds the total amount of earned income of such
				individual excluded by the preceding provisions of this subsection for the
				month; or
							(B)if
				such individual has an eligible spouse, the amount (if any) by which the
				minimum wage rate in effect for the month under section 6 of the Fair Labor
				Standards Act of 1938 multiplied by the total number of hours for which such
				individual and such spouse are gainfully employed during the month exceeds the
				total amount of earned income of such individual and such spouse excluded by
				the preceding provisions of this subsection for the
				month.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 October 1, 2006, and shall apply to benefits for months beginning on or after
			 such date.
			
